Exhibit 10.8

2010 LONG-TERM INCENTIVE PLAN

OF THE BABCOCK & WILCOX COMPANY

ARTICLE I

Establishment, Objectives and Duration

1.1 Establishment of the Plan. The Babcock & Wilcox Company, a corporation
organized and existing under the laws of the State of Delaware (hereinafter
referred to as the “Company”), hereby establishes an incentive compensation plan
to be known as the 2010 Long-Term Incentive Plan of The Babcock & Wilcox Company
(hereinafter referred to as this “Plan”), as set forth in this document. This
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units (each as hereinafter defined).

This Plan shall become effective as of July 2, 2010 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof.

1.2 Objectives. This Plan is designed to promote the success and enhance the
value of the Company by linking the personal interests of Participants (as
hereinafter defined) to those of the Company’s stockholders, and by providing
Participants with an incentive for outstanding performance. This Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract and retain the employment and/or services of Participants.

1.3 Duration. This Plan, as amended and restated, shall commence on the
Effective Date, as described in Section 1.1 hereof, and shall remain in effect,
subject to the right of the Board of Directors (as hereinafter defined) to amend
or terminate this Plan at any time pursuant to Article 15 hereof, until all
Shares (as hereinafter defined) subject to it shall have been purchased or
acquired according to this Plan’s provisions; provided, however, that in no
event may an Award (as hereinafter defined) be granted under this Plan on or
after July 2, 2010.

ARTICLE 2

Definitions

As used in this Plan, the following terms shall have the respective meanings set
forth below:

2.1 “Award” means a grant under this Plan of any Nonqualified Stock Option,
Incentive Stock Option, Restricted Stock, Restricted Stock Unit, Performance
Share or Performance Unit.

2.2 “Award Agreement” means an agreement entered into by the Company and a
Participant, setting forth the terms and provisions applicable to an Award
granted under this Plan.

2.3 “Award Limitations” has the meaning ascribed to such term in Section 4.2.

2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.6 “Change in Control” means the occurrence of a “change in control event” with
respect to the Company as defined in Treasury Regulation 1.409A-3(i)(5) as it
may be amended; provided however, in no event shall a Change in Control be
deemed to have occurred with respect to a Participant if the Participant is part
of the purchasing group



--------------------------------------------------------------------------------

which consummates a transaction resulting in a Change in Control. A Participant
shall be deemed “part of a purchasing group” for purposes of the preceding
sentence if the Participant is an equity participant in the purchasing company
or group (except for: (i) passive ownership of less than three percent (3%) of
the stock of the purchasing company; or (ii) ownership of equity participation
in the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing Directors).

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer this Plan (or the
entire Board if so designated by the Board by written resolution), as specified
in Article 3 hereof.

2.9 “Company” means The Babcock & Wilcox Company, a corporation organized and
existing under the laws of the State of Delaware, and, except where the context
otherwise indicates, shall include the Company’s Subsidiaries and, except with
respect to the definition of “Change in Control” set forth above and the
application of any defined terms used in such definition, any successor to any
of such entities as provided in Article 18 hereof.

2.10 “Consultant” means a natural person who is neither an Employee nor a
Director and who performs services for the Company or a Subsidiary pursuant to a
contract, provided that those services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

2.11 “Director” means any individual who is a member of the Board of Directors;
provided, however, that any member of the Board of Directors who is employed by
the Company shall be considered an Employee under this Plan.

2.12 “Disability” in the case of an Employee, shall have the meaning ascribed to
such term in the Company’s governing long-term disability plan. , as determined
by the Committee in good faith, upon receipt of medical advice that the
Committee deems sufficient and competent, from one or more individuals selected
by the Committee who are qualified to provide professional medical advice.

2.13 “Economic Value Added” means net operating profit after tax minus the
product of capital and the cost of capital.

2.14. “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.15 “Employee” means any person who is employed by the Company.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.18 “Fair Market Value” of a Share shall mean, as of a particular date, (a) if
Shares are listed on a national securities exchange, the closing sales price per
Share on the consolidated transaction reporting system for the principal
national securities exchange on which Shares are listed on that date, or, if no
such sale is so reported on that date, on the last preceding date on which such
a sale was so reported, (b) if no Shares are so listed but are traded on an
over-the-counter market, the mean between the closing bid and asked prices for
Shares on that date, or, if there are no such quotations available for that
date, on the last preceding date for which such quotations are available, as
reported by the National Quotation Bureau Incorporated, or (c) if no Shares are
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for that purpose.

2.19 “Fiscal Year” means the year commencing January 1 and ending December 31.



--------------------------------------------------------------------------------

2.20 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 hereof and which is designated as an Incentive Stock
Option and is intended to meet the requirements of Code Section 422, or any
successor provision.

2.20 “Named Executive Officer” means a Participant who, as of the date of
vesting and/or payout of an award is one of the group of “covered employees” as
defined in Section 162(m) of the Code and the regulations promulgated
thereunder.

2.21 “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 hereof and which is not an Incentive Stock Option.

2.22 “Officer” means an Employee of the Company included in the definition of
“Officer” under Section 16 of the Exchange Act and rules and regulations
promulgated thereunder or such other Employees who are designated as “Officers”
by the Board.

2.23 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.24 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.25 “Participant” means an eligible Officer, Director, Consultant or Employee
who has been selected for participation in this Plan in accordance with
Section 5.2.

2.26 “Performance-Based Award” means an Award that is designed to qualify for
the Performance-Based Exception.

2.27 “Performance-Based Exception” means the performance-based exception from
the deductibility limitations of Code Section 162(m).

2.28 “Performance Period” means, with respect to a Performance-Based Award, the
period of time during which the performance goals specified in such Award must
be met in order to determine the degree of payout and/or vesting with respect to
that Performance-Based Award.

2.29 “Performance Share” means an Award designated as such and granted to an
Employee, as described in Article 8 hereof.

2.30 “Performance Unit” means an Award designated as such and granted to an
Employee, as described in Article 8 herein.

2.31 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its sole discretion) as set forth in the related
Award Agreement, and/or the Shares are subject to a substantial risk of
forfeiture, as provided in Article 7 hereof.

2.32 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” (as that term is used in Section 13(d)(3) thereof).

2.33 “Restricted Stock” means an Award designated as such and granted to a
Participant pursuant to Article 7 hereof.

2.34 “Restricted Stock Unit” or “RSU” means a contractual promise to distribute
to a Participant one Share or cash equal to the Fair Market Value of one Share,
determined in the sole discretion of the Committee, which shall be delivered to
the Participant upon satisfaction of the vesting and any other requirements set
forth in the related Award Agreement.



--------------------------------------------------------------------------------

2.35 “Retirement” shall have the meaning ascribed to such term by the Committee,
as set forth in the applicable Award Agreement.

2.36 “Shares” means the common stock, par value $0.01 per share, of the Company.

2.37 “Subsidiary” means any corporation, partnership, joint venture, affiliate
or other entity in which the Company has a majority voting interest and which
the Committee designates as a participating entity in this plan.

2.38 “Vesting Period” means the period during which an Award granted hereunder
is subject to a service or performance-related restriction, as set forth in the
related Award Agreement.

ARTICLE 3

Administration

3.1 The Committee. This Plan shall be administered by the Committee. The members
of the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors.

3.2 Authority of the Committee. Except as limited by law or by the Articles of
Incorporation or Amended and Restated By-Laws of the Company (each as amended
from time to time), the Committee shall have full and exclusive power and
authority to take all actions specifically contemplated by this Plan or that are
necessary or appropriate in connection with the administration hereof and shall
also have full and exclusive power and authority to interpret this Plan and to
adopt such rules, regulations and guidelines for carrying out this Plan as the
Committee may deem necessary or proper. The Committee shall have full power and
sole discretion to: select Officers, Directors, Consultants and Employees who
shall be granted Awards under this Plan; determine the sizes and types of
Awards; determine the time when Awards are to be granted and any conditions that
must be satisfied before an Award is granted; determine the terms and conditions
of Awards in a manner consistent with this Plan; determine whether the
conditions for earning an Award have been met and whether a Performance-Based
Award will be paid at the end of an applicable performance period; determine the
guidelines and/or procedures for the payment or exercise of Awards; and
determine whether a Performance-Based Award should qualify, regardless of its
amount, as deductible in its entirety for federal income tax purposes, including
whether a Performance-Based Award granted to an Officer should qualify as
performance-based compensation. The Committee may, in its sole discretion,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or any Award or otherwise amend or modify any Award
in any manner that is either (a) not adverse to the Participant to whom such
Award was granted or (b) consented to in writing by such Participant, and
(c) consistent with the requirements of Code Section 409A, if applicable. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further this Plan’s objectives.
Further, the Committee shall make all other determinations that may be necessary
or advisable for the administration of this Plan. As permitted by law and the
terms of this Plan, the Committee may delegate its authority as identified
herein.

3.3 Delegation of Authority. To the extent permitted under applicable law, the
Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under this Plan pursuant to such conditions
or limitations as the Committee may establish; provided however, the Committee
may not delegate any authority to grant Awards to a Director.

3.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Committee shall be final, conclusive and binding on all persons
concerned, including the Company, its stockholders, Officers, Directors,
Employees, Consultants, Participants and their estates and beneficiaries.



--------------------------------------------------------------------------------

ARTICLE 4

Shares Subject to this Plan

4.1 Number of Shares Available for Grants of Awards. Subject to adjustment as
provided in Section 4.3 hereof, there is reserved for issuance of Awards under
this Plan ten million (10,000,000) Shares. Shares subject to Awards under this
Plan that are cancelled, forfeited, terminated or expire unexercised, shall
immediately become available for the granting of Awards under this Plan.
Additionally, The Committee may from time to time adopt and observe such
procedures concerning the counting of Shares against this Plan maximum as it may
deem appropriate.

4.2 Limits on Grants in Any Fiscal Year. The following rules (“Award
Limitations”) shall apply to grants of Awards under this Plan:

(a) Options. The maximum aggregate number of Shares issuable pursuant to Awards
of Options that may be granted in any one Fiscal Year of the Company to any one
Participant shall be one million two hundred thousand (1,200,000).

(b) Restricted Stock and Restricted Stock Units. The maximum aggregate number of
Shares subject to Awards of Restricted Stock and RSUs that may be granted in any
one Fiscal Year to any one Participant shall be one million two hundred thousand
(1,200,000).

(c) Performance Shares. The maximum aggregate number of Shares subject to Awards
of Performance Shares that may be granted in any one Fiscal Year to any one
Participant shall be one million two hundred thousand (1,200,000).

(d) Performance Units. The maximum aggregate cash payout with respect to
Performance Units granted in any one Fiscal Year to any one Participant shall be
six million dollars, with such cash value determined as of the date of each
grant.

4.3 Adjustments in Authorized Shares. The existence of outstanding Awards shall
not affect in any manner the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the capital stock of the Company or its business or any
merger or consolidation of the Company, or any issue of bonds, debentures,
preferred or prior preference stock (whether or not such issue is prior to, on a
parity with or junior to the Shares) or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business or
any other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above.

If there shall be any change in the Shares of the Company or the capitalization
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split-up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the Committee, in its sole discretion, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
adjust, in such manner as it deems equitable, as applicable, the number and kind
of Shares that may be granted as Awards under this Plan, the number and kind of
Shares subject to outstanding Awards, the exercise or other price applicable to
outstanding Awards, the Awards Limitations, the Fair Market Value of the Shares
and other value determinations applicable to outstanding Awards; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized, in its sole discretion, to: (a) grant or assume Awards by
means of substitution of new Awards, as appropriate, for previously granted
Awards or to assume previously granted Awards as part of such adjustment;
(b) make provision, prior to the transaction, for the acceleration of the
vesting and exercisability of, or lapse of restrictions with respect to, Awards
and the termination of Options that remain unexercised at the time of such
transaction; (c) provide for the acceleration of the vesting and exercisability
of Options and the cancellation thereof in exchange for such payment as the
Committee, in its sole discretion, determines is a reasonable approximation of
the value thereof; (d) cancel any Awards and direct the Company to deliver to
the Participants who



--------------------------------------------------------------------------------

are the holders of such Awards cash in an amount that the Committee shall
determine in its sole discretion is equal to the fair market value of such
Awards as of the date of such event, which, in the case of any Option, shall be
the amount equal to the excess of the Fair Market Value of a Share as of such
date over the per-share exercise price for such Option (for the avoidance of
doubt, if such exercise price is less than such Fair Market Value, the Option
may be canceled for no consideration); or (e) cancel Awards that are Options and
give the Participants who are the holders of such Awards notice and opportunity
to exercise prior to such cancellation.

ARTICLE 5

Eligibility and Participation

5.1 Eligibility. Persons eligible to participate in this Plan include all
Officers, Directors, Employees and Consultants, as determined in the sole
discretion of the Committee.

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all Officers, Directors, Employees and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. No Officer, Director, Employee or Consultant
shall have the right to be selected for Participation in this Plan, or, having
been so selected, to be selected to receive a future award.

ARTICLE 6

Options

6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, upon such terms, at any time, and
from time to time, as shall be determined by the Committee; provided, however,
that ISOs may be awarded only to Employees. Subject to the terms of this Plan,
the Committee shall have discretion in determining the number of Shares subject
to Options granted to each Participant.

6.2 Option Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine that are not inconsistent with the terms of this Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or an NQSO (provided that, in the absence of such specification, the Option
shall be an NQSO).

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee; provided, however, that, subject to any
subsequent adjustment that may be made pursuant to the provisions of Section 4.3
hereof, the Option Price shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the date the Option is granted. Except as
otherwise provided in Section 4.3 hereof, without prior stockholder approval no
repricing of Options awarded under this Plan shall be permitted such that the
terms of outstanding Options may not be amended to reduce the Option Price and
further Options may not be replaced or regranted through cancellation, in
exchange for cash, other Awards, or if the effect of the replacement or regrant
would be to reduce the Option Price of the Options or would constitute a
repricing under generally accepted accounting principles in the United States
(as applicable to the Company’s public reporting).

6.4 Duration of Options. Subject to any earlier expiration that may be effected
pursuant to the provisions of Section 4.3 hereof, each Option shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that an Option shall not be exercisable later than the seventh
(7th) anniversary date of its grant.

6.5 Exercise of Options. Options granted under this Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant.

6.6 Payment. Any Option granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company in the manner prescribed in the
related Award Agreement, setting forth the number of Shares with respect to
which the Option is to be exercised, and either (i) accompanied by full payment
of the Option



--------------------------------------------------------------------------------

Price for the Shares issuable on such exercise or (ii) exercised in a manner
that is in accordance with applicable law and the “cashless exercise” procedures
(if any) approved by the Committee involving a broker or dealer.

The Option Price upon exercise of any Option shall be payable to the Company in
full: (a) in cash; (b) by tendering previously acquired Shares valued at their
Fair Market Value per Share at the time of exercise (provided that the Shares
which are tendered must have been held by the Participant for at least six
(6) months prior to their tender); (c) by a combination of (a) and (b); or
(d) any other method approved by the Committee, in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of a notification of exercise and full payment, the Company shall
deliver to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the Option.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Plan as it may deem advisable, including, without limitation,
restrictions under applicable U.S. federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8 Termination of Employment, Service or Directorship. Each Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment, service or directorship with the Company and/or its Subsidiaries.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in each Award Agreement entered into with a Participant with
respect to an Option Award, need not be uniform among all Options granted
pursuant to this Article 6 and may reflect distinctions based on the reasons for
termination.

6.9 Transferability of Options.

(a) Incentive Stock Options. No ISO granted under this Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA,
or the regulations thereunder. Further, all ISOs granted to a Participant under
this Plan shall be exercisable during his or her lifetime only by such
Participant.

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, NQSOs granted under this Plan may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of ERISA, or the regulations
thereunder. Further, except as otherwise provided in a Participant’s Award
Agreement, all NQSOs granted to a Participant under this Plan shall be
exercisable during his or her lifetime only by such Participant.

ARTICLE 7

Restricted Stock

7.1 Grant of Restricted Stock. Subject to the terms and provisions of this Plan,
the Committee at any time, and from time to time, may grant Shares as Restricted
Stock (“Shares of Restricted Stock”) to Participants in such amounts as the
Committee shall determine.

7.2 Restricted Stock Award Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares of Restricted Stock granted, and such other provisions as
the Committee shall determine.

7.3 Transferability. Except as provided in the Participant’s related Award
Agreement and/or this Article 7, the Shares of Restricted Stock granted to a
Participant under this Plan may not be sold, transferred, pledged,



--------------------------------------------------------------------------------

assigned or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the related
Award Agreement entered into with that Participant, or upon earlier satisfaction
of any other conditions, as specified by the Committee in its sole discretion
and set forth in the Award Agreement. During the applicable Period of
Restriction, all rights with respect to the Restricted Stock granted to a
Participant under this Plan shall be available during his or her lifetime only
to such Participant. Any attempted assignment of Restricted Stock in violation
of this Section 7.3 shall be null and void.

7.4 Other Restrictions. The Committee may impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to this Plan as
it may deem advisable, including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable U.S. federal or state securities
laws.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or have lapsed.

7.5 Removal of Restrictions. Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock Award made under
this Plan shall become freely transferable by the Participant after all
conditions and restrictions applicable to such Shares have been satisfied or
have lapsed.

7.6 Voting Rights. To the extent permitted by the Committee or required by law,
Participants holding Shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those Shares during the applicable Period of
Restriction.

7.7 Dividends. During the applicable Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder shall, unless the Committee
otherwise determines, be credited with cash dividends paid with respect to the
Shares, in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends that it deems appropriate.

7.8 Termination of Employment, Service or Directorship. Each Restricted Stock
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive unvested Shares of Restricted Stock following termination
of the Participant’s employment, service or directorship with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in each Award Agreement entered into with a
Participant with respect to Shares of Restricted Stock, need not be uniform
among all Shares of Restricted Stock granted pursuant to this Article 7 and may
reflect distinctions based on the reasons for termination.

ARTICLE 8

Performance Units and Performance Shares

8.1 Grant of Performance Units/Shares. Subject to the terms of this Plan,
Performance Units and Performance Shares may be granted to Participants in such
amounts and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.

8.2 Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant. The Committee
shall set performance goals in its discretion that, depending on the extent to
which they are met, will determine the number and/or value of Performance
Units/Shares which will be paid out to the Participant.

8.3 Earning of Performance Units/Shares. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payment of the number and



--------------------------------------------------------------------------------

value of Performance Units/Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

8.4 Form and Timing of Payment of Performance Units/Shares. Subject to the
provisions of Article 12 hereof, Payment of earned Performance Units/Shares to a
Participant shall be made no later than March 15 following the end of the
calendar year in which such Performance Units/Shares vest, or as soon as
administratively practicable thereafter if payment is delayed due to
unforeseeable events. Subject to the terms of this Plan, the Committee, in its
sole discretion, may pay earned Performance Units/Shares in the form of cash or
in Shares (or in a combination thereof) that have an aggregate Fair Market Value
equal to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period. Any Shares issued or transferred to a Participant
for this purpose may be granted subject to any restrictions that are deemed
appropriate by the Committee.

8.5 Termination of Employment, Service or Directorship. Each Award Agreement
providing for a Performance Unit/Share shall set forth the extent to which the
Participant shall have the right to receive a payout of cash or Shares with
respect to unvested Performance Unit/Shares following termination of the
Participant’s employment, service or directorship with the Company and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with the
Participant, need not be uniform among all Awards of Performance Units/Shares
granted pursuant to this Article 8 and may reflect distinctions based on the
reasons for termination.

8.6 Transferability. Except as otherwise provided in a Participant’s related
Award Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA, or the regulations thereunder.
Further, except as otherwise provided in a Participant’s related Award
Agreement, a Participant’s rights with respect to Performance Units/Shares
granted to that Participant under this Plan shall be exercisable during the
Participant’s lifetime only by the Participant. Any attempted assignment of
Performance Units/Shares in violation of this Section 8.6 shall be null and
void.

ARTICLE 9

Restricted Stock Units

9.1 Grant of RSUs. Subject to the terms and provisions of this Plan, the
Committee at any time, and from time to time, may grant RSUs to eligible
Participants in such amounts as the Committee shall determine.

9.2 RSU Award Agreement. Each RSU Award to a Participant shall be evidenced by
an RSU Award Agreement entered into with that Participant, which shall specify
the Vesting Period, the number of RSUs granted, and such other provisions as the
Committee shall determine in its sole discretion.

9.3 Transferability. Except as provided in a Participant’s related Award
Agreement, RSUs granted hereunder may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA, or the regulations thereunder.
Further, except as otherwise provided in a Participant’s related Award
Agreement, a Participant’s rights with respect to an RSU Award granted to that
Participant under this Plan shall be available during his or her lifetime only
to such Participant. Any attempted assignment of an RSU Award in violation of
this Section 9.3 shall be null and void.

9.4 Form and Timing of Delivery. If a Participant’s RSU Award Agreement provides
for payment in cash, payment equal to the Fair Market Value of the Shares
underlying the RSU Award, calculated as of the last day of the applicable
Vesting Period, shall be made in a single lump-sum payment. If a Participant’s
RSU Award Agreement provides for payment in Shares, the Shares underlying the
RSU Award shall be delivered to the Participant. Such payment of cash or Shares
shall be made no later than March 15 following the end of the calendar year
during which the RSU Award vests, or as soon as practicable thereafter if
payment is delayed due to unforeseeable events. Such delivered Shares shall be
freely transferable by the Participant.



--------------------------------------------------------------------------------

9.5 Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding RSUs shall not have voting rights with respect to the
Shares underlying such RSUs. During the applicable Vesting Period, Participants
holding RSUs granted hereunder shall, unless the Committee otherwise determines,
be credited with dividend equivalents, in the form of cash or additional RSUs
(as determined by the Committee in its sole discretion), if a cash dividend is
paid with respect to the Shares. The extent to which dividend equivalents shall
be credited shall be determined in the sole discretion of the Committee. Such
dividend equivalents shall be subject to a Vesting Period equal to the remaining
Vesting Period of the RSUs with respect to which the dividend equivalents are
paid.

9.6 Termination of Employment, Service or Directorship. Each RSU Award Agreement
shall set forth the extent to which the applicable Participant shall have the
right to receive a payout of cash or Shares with respect to unvested RSUs
following termination of the Participant’s employment, service or directorship
with the Company and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in each Award Agreement
entered into with a Participant with respect to RSUs, need not be uniform among
all RSUs granted pursuant to this Article 9 and may reflect distinctions based
on the reasons for termination.

ARTICLE 10

Performance Measures

10.1 Performance Measures. Unless and until the Committee proposes and
shareholders approve a change in the general performance measures set forth in
this Article 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Named Executive Officers which are
designed to qualify for the Performance-Based Exception, the performance
measure(s) to be used for purposes of such grants shall be chosen from among the
following alternatives:

(a) Cash Flow;

(b) Cash Flow Return on Capital;

(c) Cash Flow Return on Assets;

(d) Cash Flow Return on Equity;

(e) Net Income;

(f) Return on Capital;

(g) Return on Assets;

(h) Return on Equity;

(i) Share Price;

(j) Earnings Per Share;

(k) Earnings Before Interest and Taxes;

(l) Earnings Before Interest, Taxes, Depreciation and Amortization;

(m) Total and Relative Shareholder Return: ;

(n) Operating Income;

(o) Return on Net Assets;

(p) Gross or Operating Margins;



--------------------------------------------------------------------------------

(q) Safety; and

(r) Economic Value Added or EVA.

Subject to the terms of this Plan, each of these measures shall be defined by
the Committee on a consolidated, group or division basis or in comparison to one
or more peer group companies or indices, and may include or exclude specified
extraordinary items as defined by the Company’s auditors.

10.2 Adjustments. The Committee shall have the sole discretion to adjust
determinations of the degree of attainment of the pre-established performance
goals; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception and which are held by Named Executive Officers may
not be adjusted upwards on a discretionary basis. The Committee shall retain the
discretion to adjust such Awards downward.

10.3 Compliance with Code Section 162(m). In the event that applicable tax
and/or securities laws or regulations change to permit Committee discretion to
alter the governing performance measures without obtaining shareholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Awards to Named Executive
Officers which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and the regulations issued thereunder. Any performance-based
Awards granted to Officers or Directors that are not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code shall
be based on achievement of such performance measure(s) and be subject to such
terms, conditions and restrictions as the Committee shall determine.

ARTICLE 11

Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of the Participant’s death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

ARTICLE 12

Deferrals

The Committee may, in its sole discretion, permit selected Participants to elect
to defer payment of some or all types of Awards, or may provide for the deferral
of an Award in an Award Agreement; provided, however, that the timing of any
such election and payment of any such deferral shall be specified in the Award
Agreement and shall conform to the requirements of Code Section 409A(a)(2),
(3) and (4) and the regulations and rulings issued thereunder. Any deferred
payment, whether elected by a Participant or specified in an Award Agreement or
by the Committee, may be forfeited if and to the extent that the applicable
Award Agreement so provides.

ARTICLE 13

Rights of Employees, Directors and Consultants

13.1 Employment or Service. Nothing in this Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment or
service at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company.

13.2 No Contract of Employment. Neither an Award nor any benefits arising under
this Plan shall constitute part of a Participant’s employment contract with the
Company or any Subsidiary, and accordingly, subject to the



--------------------------------------------------------------------------------

provisions of Article 15 hereof, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to liability on the part of the Company or any Subsidiary for
severance payments.

13.3 Transfers Between Participating Entities. For purposes of this Plan, a
transfer of a Participant’s employment between the Company and a Subsidiary, or
between Subsidiaries, shall not be deemed to be a termination of employment.
Upon such a transfer, the Committee may make such adjustments to outstanding
Awards as it deems appropriate to reflect the change in reporting relationships.

ARTICLE 14

Change in Control

The treatment of outstanding Awards upon the occurrence of a Change in Control,
unless otherwise specifically prohibited under applicable laws, or by the rules
and regulations of any governing governmental agencies or national securities
exchanges shall be determined in the sole discretion of the Committee and shall
be described in the Award Agreements and need not be uniform among all
Participants or Awards granted pursuant to this Plan.

ARTICLE 15

Amendment, Modification and Termination

15.1 Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part, provided, however, that shareholder approval shall be required for any
amendment that materially alters the terms of this Plan or is otherwise required
by applicable legal requirements. No amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant.

15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.3
hereof) affecting the Company or the financial statements of the Company or in
recognition of changes in applicable laws, regulations or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan.

ARTICLE 16

Withholding

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or Shares under
this Plan, or at the time applicable law otherwise requires, an appropriate
amount of cash or number of Shares or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may permit withholding to be satisfied by the transfer to the Company
of Shares theretofore owned by the holder of the Award with respect to which
withholding is required. If Shares are used to satisfy tax withholding, such
Shares shall be valued at their Fair Market Value on the date when the tax
withholding is required to be made.

ARTICLE 17

Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, or an officer of the Company to whom the Committee has delegated
authority in accordance with Article 3 hereof, shall be indemnified and held
harmless by the Company against and from: (a) any loss, cost, liability, or
expense that may be imposed



--------------------------------------------------------------------------------

upon or reasonable incurred by him or her in connection with or resulting from
any claim, action, suit or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under this Plan, except for any such action or failure to act that constitutes
willful misconduct on the part of such person or as to which any applicable
statute prohibits the Company from providing indemnification; and (b) any and
all amounts paid by him or her in settlement of any claim, action, suit or
proceeding as to which indemnification is provided pursuant to clause (a) of
this sentence, with the Company’s approval, or paid by him or her in
satisfaction of any judgment or award in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.

The foregoing right of indemnification shall be in addition to any other rights
of indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Amended and Restated By-Laws (each, as amended from
time to time), as a matter of law, or otherwise.

ARTICLE 18

Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the direct or indirect result of a merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or other transaction.

ARTICLE 19

General Provisions

19.1 Restrictions and Legends. No Shares or other form of payment shall be
issued or transferred with respect to any Award unless the Company shall be
satisfied that such issuance or transfer will be in compliance with applicable
U.S. federal and state securities laws. The Committee may require each person
receiving Shares pursuant to an Award under this Plan to represent to and agree
with the Company in writing that the Participant is acquiring the Shares for
investment without a view to distribution thereof. Any certificates evidencing
Shares delivered under this Plan (to the extent that such Shares are so
evidenced) may be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Shares are then listed or to
which they are admitted for quotation and any applicable U.S. federal or state
securities law. In addition to any other legend required by this Plan, any
certificates for such Shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.

19.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

19.3 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

19.4 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.5 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange or transaction reporting
system on which the Shares are listed or to which the Shares are admitted for
quotation.



--------------------------------------------------------------------------------

19.6 Unfunded Plan. Insofar as this Plan provides for Awards of cash, Shares or
rights thereto, it will be unfunded. Although the Company may establish
bookkeeping accounts with respect to Participants who are entitled to cash,
Shares or rights thereto under this Plan, it will use any such accounts merely
as a bookkeeping convenience. Participants shall have no right, title or
interest whatsoever in or to any investments that the Company may make to aid it
in meeting its obligations under this Plan. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts, except as expressly set forth in this Plan. This Plan is not intended
to be subject to ERISA.

19.7 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be delivered or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

19.8 Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of laws provisions thereof that would result in the
application of the laws of any other jurisdiction.